Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
	This action is in response to the applicant’s response filed 18 January 2022, which is in response to the USPTO office action mailed 21 October 2021. Claims 1, 6-10 and 15-19 are amended. Claims 1-20 are currently pending.

Response to Arguments
With respect to the 35 USC §103 rejection of claims 1-20, the applicant’s arguments are moot in view of a new grounds of rejection, as necessitated by the applicant's amendments.
	
Claim Objections
Claim 19 is objected to because of the following informalities: There appears to be a typographical error in line 10, which recites “requests the creaton”. The examiner interprets this limitation reads as “requests the creation”. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tussy, US 20190213312 A1 (hereinafter “Tussy”) in view of ZHAO et al., US 20210065324 A1 (hereinafter “Zhao”) in further view of Ahroon, US 20190333121 A1 (hereinafter “Ahroon”).

Claim 1: teaches a method comprising:
a) receiving, by a full node storing a blockchain, a message comprising update image data, and a identifier from a first user device, the full node being one of a plurality of full nodes forming a blockchain network (Tussy, [0278] note the comparison and matching may be completed on the blockchain ledger servers 1940. In this instance, biometric data obtained at the user device 1912 and/or biometric template(s) generated at the user device 1912 from the biometric data is encrypted and sent to the blockchain ledger servers 1940. Next, the public key and the private decryption key may be sent to the blockchain ledger servers 1940 to decrypt one or more previous blocks of the user's biometric information and/or template(s) as well as to decrypt the most recently sent biometric data and/or template(s));
b) determining, by the full node, stored image data associated with the identifier; c) determining, by the full node, whether or not image comparison data of the update image data and the stored image data is consistent with an identifier (Tussy, [0278] note The blockchain ledger servers 1940 then run the matching algorithms to determine if the biometric information and/or template(s) stored in the block and the most recently collected biometric information and/or template(s) are deemed a match by the thresholds previously set in the matching algorithm);
d) generating, by the full node, an entry for a block of the blockchain, comprising at least the identifier, the update image data, and the image comparison data; e) generating, by the full node, the block of the blockchain; g) storing, by the full node, the block on the blockchain; and h) transmitting, by the full node, an indication of whether or not the block was stored on the blockchain to the first user (Tussy, [0277] note The block may be added to the blockchain 1940 where it is stored. If the user attempts to open the application again, or provides the public key or a unique user identifier that corresponds to the public key for the block into another application. Then the user is again presented with the biometric data capture interface through which the user again presents his/her biometric data to the sensor 1619 or camera 1914. The captured biometric data may again optionally be converted to a biometric template on the device 1912. Next, the user's previous block is requested from the blockchain 1940 and is downloaded to the smart device 1912 where a private key may be kept in the application to decrypt the block. The data and/or biometric template(s) from the block can now be compared to the recently captured biometric data and/or biometric template(s)).
Tussy does not explicitly teach a smart contract identifier; the smart contract containing a schedule of recording update image data of the physical good to monitor a condition of the physical good to the blockchain; f) transmitting, by the full node, the block to the other full nodes of the plurality of full nodes, wherein the other full nodes of the plurality of full nodes respectively verify the block; and wherein the method further comprises: repeating steps a)-h) in accordance with the schedule in the smart contract.
However, Zhao teaches a smart contract identifier; and f) transmitting, by the full node, the block to the other full nodes of the plurality of full nodes, wherein the other full nodes of the plurality of full nodes respectively verify the block (Zhao, [0050] note A smart contract is a piece of executable code stored in a blockchain (or a blockchain node in the blockchain), [0063] note an ID number of the smart contract is generated (to protect the information of the storage node), so that when the conditions of the smart contract are met and the smart contract is triggered, the smart contract can be obtained by retrieving through the ID number and executed, [0071] note in the blockchain A corresponding smart contract ID number is allocated for the first smart contract SC1, [0056] note the blockchain processing component 101 is configured to broadcast the successfully verified transaction, package the transaction into a block through a consensus mechanism, and link the block to the global blockchain and broadcast the linkage to all nodes in the network).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the application to combine the blockchain of Tussy with the smart contract store in a blockchain of Zhao according to known methods (i.e. storing a smart contract in a blockchain). Motivation for doing so is that utilizes the cryptographic, distribution, and tamper-resistant characteristics of a blockchain network, combined with a smart contract, to confirm rights such as copyright and patent rights (Zhao, [0038]).
Tussy and Zhao do not explicitly teach the smart contract containing a schedule of recording update image data of the physical good to monitor a condition of the physical good to the blockchain; and wherein the method further comprises: repeating steps a)-h) in accordance with the schedule in the smart contract.
However, Ahroon teaches this (Ahroon, [Fig. 2], [0013] note Block 230, the documentation from block 220 is received into a memory. In some embodiments this is performed by taking digital pictures and uploading them into a memory through a website… Block 240, the documentation received from block 220 is time stamp with the date and time that the documentation is received into memory. In block 240, a query is posed as to whether there has been a significant lapse of time from the last time the process received documents from this particular user/rentee. If there has not been a significant lapse of time then the process may jump back to block 230 where the process may receive more documentation such as a second documentation. Usually a significant lapse of time for a rental property will be at least three month, but any period of time may be used based on the specific circumstances… the process could be set up to automatically compare documents or the document comparison may be invoked manually, [0014] note the images are compared. In some embodiments, this is performed digitally using a pixel scanner, [0017] note an example including a rental car; i.e. a physical good).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the application to combine the blockchain based image comparison and smart contract of Tussy and Zhao with the property condition determination based on image comparisons of Ahroon according to known methods (i.e. determining a condition of a property using blockchain based image comparisons). Motivation for doing so is that this provides a standardized system to substantively compare the condition of items before a rental to the condition of items after a rental (Ahroon, [0005]).

Claim 2: Tussy, Zhao and Ahroon teach the method of claim 1, wherein the block comprises a block header including a hash of a previous block of the blockchain, a timestamp, a nonce, and a merkle root (Zhao, [0045] note The block header consists of three sets of metadata. The first is a set of data that references the hash value of the parent block. This set of metadata is used to connect the block with the previous block in the blockchain. The second set of metadata includes difficulty, timestamp, and number used once (" Nonce" for short). The third set of metadata is Merkle root (a data structure used to effectively summarize all transactions in a block)).

Claim 3: Tussy, Zhao and Ahroon teach the method of claim 2, wherein generating the block of the blockchain further comprises:
determining, by the full node, a result to a hash function that is lower than a difficulty value, wherein the block header is an input to the hash function (Zhao, [0045] note The block header consists of three sets of metadata. The first is a set of data that references the hash value of the parent block. This set of metadata is used to connect the block with the previous block in the blockchain. The second set of metadata includes difficulty, timestamp, and number used once (" Nonce" for short), [0047] note Encrypting (for example, secure hash algorithm ("SHA" for short)) of each block header can generate a hash value. A block in the blockchain can be identified through this hash value correspondingly)).

Claim 4: Tussy, Zhao and Ahroon teach the method of claim 1, wherein the image comparison data is consistent with the smart contract if the image comparison data fulfills one or more rules included in the smart contract (Tussy, [0278] note The blockchain ledger servers 1940 then run the matching algorithms to determine if the biometric information and/or template(s) stored in the block and the most recently collected biometric information and/or template(s) are deemed a match by the thresholds previously set in the matching algorithm; i.e. rules).

Claim 5: Tussy, Zhao and Ahroon teach the method of claim 1, wherein prior to receiving the message comprising the update image data and the smart contract identifier, the method further comprises:
receiving, by the full node, first image data from a second user device, wherein the first image data is the stored image data (Tussy, [0278] note the comparison and matching may be completed on the blockchain ledger servers 1940. In this instance, biometric data obtained at the user device 1912 and/or biometric template(s) generated at the user device 1912 from the biometric data is encrypted and sent to the blockchain ledger servers 1940. Next, the public key and the private decryption key may be sent to the blockchain ledger servers 1940 to decrypt one or more previous blocks of the user's biometric information and/or template(s) as well as to decrypt the most recently sent biometric data and/or template(s)).

Claim 6: Tussy, Zhao and Ahroon teach the method of claim 1, wherein the update image data and the stored image data include one or more of location data, color data, contour data, template data, model data, or appearance data (Tussy, [0274]-[0280] note template data).

Claim 7: Tussy, Zhao and Ahroon teach the method of claim 1, wherein the one or more computer devices process a portion of the stored image data or the update image data (Tussy, [0278] note The blockchain ledger servers 1940 then run the matching algorithms to determine if the biometric information and/or template(s) stored in the block and the most recently collected biometric information and/or template(s) are deemed a match by the thresholds previously set in the matching algorithm).

Claim 8: Tussy, Zhao and Ahroon teach the method of claim 1, wherein the method further comprises:
providing the stored image data and the update image data to one or more computer devices, wherein the one or more computer devices process the stored image data and the update image data, and determine the image comparison data (Tussy, [0278] note In addition to or as an alternative to the comparison and matching being done on the device 1912, the comparison and matching may be completed on the blockchain ledger servers 1940. In this instance, biometric data obtained at the user device 1912 and/or biometric template(s) generated at the user device 1912 from the biometric data is encrypted and sent to the blockchain ledger servers 1940. Next, the public key and the private decryption key may be sent to the blockchain ledger servers 1940 to decrypt one or more previous blocks of the user's biometric information and/or template(s) as well as to decrypt the most recently sent biometric data and/or template(s). The blockchain ledger servers 1940 then run the matching algorithms to determine if the biometric information and/or template(s) stored in the block and the most recently collected biometric information and/or template(s) are deemed a match); and
wherein the one or more computer devices process the stored image data and the update image data using appearance based object recognition, model based object recognition, template based object recognition, part based object recognition, region based object recognition, or contour based object recognition (Tussy, [0274]-[0280] note template data).

Claim 9: Tussy, Zhao and Ahroon teach the method of claim 1, wherein the method further comprises:
providing the stored image data and the update image data to one or more computer devices, wherein the one or more computer devices process the stored image data and the update image data, and determine the image comparison data (Tussy, [0278] note In addition to or as an alternative to the comparison and matching being done on the device 1912, the comparison and matching may be completed on the blockchain ledger servers 1940. In this instance, biometric data obtained at the user device 1912 and/or biometric template(s) generated at the user device 1912 from the biometric data is encrypted and sent to the blockchain ledger servers 1940. Next, the public key and the private decryption key may be sent to the blockchain ledger servers 1940 to decrypt one or more previous blocks of the user's biometric information and/or template(s) as well as to decrypt the most recently sent biometric data and/or template(s). The blockchain ledger servers 1940 then run the matching algorithms to determine if the biometric information and/or template(s) stored in the block and the most recently collected biometric information and/or template(s) are deemed a match); and
wherein the one or more computer devices further includes a leader computer device, wherein the leader computer device validates and synchronizes the image comparison data among the one or more computer devices, and transmits the image comparison data to the full node (Zhao, [0058] note The blockchain processing component 101 may also be used for blockchain data synchronization, and realize the consistency of blockchain data in the blockchain network (such as P2P network)).

Claim 10: Tussy teaches a full node comprising: a processor; a memory device; and a computer-readable medium coupled to the processor, the computer-readable medium comprising code executable by the processor for implementing a method comprising:
a) receiving, by a full node storing a blockchain, a message comprising update image data, and a identifier from a first user device, the full node being one of a plurality of full nodes forming a blockchain network (Tussy, [0278] note the comparison and matching may be completed on the blockchain ledger servers 1940. In this instance, biometric data obtained at the user device 1912 and/or biometric template(s) generated at the user device 1912 from the biometric data is encrypted and sent to the blockchain ledger servers 1940. Next, the public key and the private decryption key may be sent to the blockchain ledger servers 1940 to decrypt one or more previous blocks of the user's biometric information and/or template(s) as well as to decrypt the most recently sent biometric data and/or template(s));
b) determining, by the full node, stored image data associated with the identifier; c) determining, by the full node, whether or not image comparison data of the update image data and the stored image data is consistent with an identifier (Tussy, [0278] note The blockchain ledger servers 1940 then run the matching algorithms to determine if the biometric information and/or template(s) stored in the block and the most recently collected biometric information and/or template(s) are deemed a match by the thresholds previously set in the matching algorithm);
d) generating, by the full node, an entry for a block of the blockchain, comprising at least the identifier, the update image data, and the image comparison data; e) generating, by the full node, the block of the blockchain; g) storing, by the full node, the block on the blockchain; and h) transmitting, by (Tussy, [0277] note The block may be added to the blockchain 1940 where it is stored. If the user attempts to open the application again, or provides the public key or a unique user identifier that corresponds to the public key for the block into another application. Then the user is again presented with the biometric data capture interface through which the user again presents his/her biometric data to the sensor 1619 or camera 1914. The captured biometric data may again optionally be converted to a biometric template on the device 1912. Next, the user's previous block is requested from the blockchain 1940 and is downloaded to the smart device 1912 where a private key may be kept in the application to decrypt the block. The data and/or biometric template(s) from the block can now be compared to the recently captured biometric data and/or biometric template(s)).
Tussy does not explicitly teach a smart contract identifier; the smart contract containing a schedule of recording update image data of the physical good to monitor a condition of the physical good to the blockchain; f) transmitting, by the full node, the block to the other full nodes of the plurality of full nodes, wherein the other full nodes of the plurality of full nodes respectively verify the block; and wherein the method further comprises: repeating steps a)-h) in accordance with the schedule in the smart contract.
However, Zhao teaches a smart contract identifier; and f) transmitting, by the full node, the block to the other full nodes of the plurality of full nodes, wherein the other full nodes of the plurality of full nodes respectively verify the block (Zhao, [0050] note A smart contract is a piece of executable code stored in a blockchain (or a blockchain node in the blockchain), [0063] note an ID number of the smart contract is generated (to protect the information of the storage node), so that when the conditions of the smart contract are met and the smart contract is triggered, the smart contract can be obtained by retrieving through the ID number and executed, [0071] note in the blockchain A corresponding smart contract ID number is allocated for the first smart contract SC1, [0056] note the blockchain processing component 101 is configured to broadcast the successfully verified transaction, package the transaction into a block through a consensus mechanism, and link the block to the global blockchain and broadcast the linkage to all nodes in the network).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the application to combine the blockchain of Tussy with the smart contract store in a blockchain of Zhao according to known methods (i.e. storing a smart contract in a blockchain). Motivation for doing so is that utilizes the cryptographic, distribution, and tamper-resistant characteristics of a blockchain network, combined with a smart contract, to confirm rights such as copyright and patent rights (Zhao, [0038]).
Tussy and Zhao do not explicitly teach the smart contract containing a schedule of recording update image data of the physical good to monitor a condition of the physical good to the blockchain; and wherein the method further comprises: repeating steps a)-h) in accordance with the schedule in the smart contract.
However, Ahroon teaches this (Ahroon, [Fig. 2], [0013] note Block 230, the documentation from block 220 is received into a memory. In some embodiments this is performed by taking digital pictures and uploading them into a memory through a website… Block 240, the documentation received from block 220 is time stamp with the date and time that the documentation is received into memory. In block 240, a query is posed as to whether there has been a significant lapse of time from the last time the process received documents from this particular user/rentee. If there has not been a significant lapse of time then the process may jump back to block 230 where the process may receive more documentation such as a second documentation. Usually a significant lapse of time for a rental property will be at least three month, but any period of time may be used based on the specific circumstances… the process could be set up to automatically compare documents or the document comparison may be invoked manually, [0014] note the images are compared. In some embodiments, this is performed digitally using a pixel scanner, [0017] note an example including a rental car; i.e. a physical good).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the application to combine the blockchain based image comparison and smart contract of Tussy and Zhao with the property condition determination based on image comparisons of Ahroon according to known methods (i.e. determining a condition of a property using blockchain based image comparisons). Motivation for doing so is that this provides a standardized system to substantively compare the condition of items before a rental to the condition of items after a rental (Ahroon, [0005]).

Claim 11: Tussy, Zhao and Ahroon teach the full node of claim 10, wherein the block comprises a block header including a previous hash, a timestamp, a nonce, and a merkle root (Zhao, [0045] note The block header consists of three sets of metadata. The first is a set of data that references the hash value of the parent block. This set of metadata is used to connect the block with the previous block in the blockchain. The second set of metadata includes difficulty, timestamp, and number used once (" Nonce" for short). The third set of metadata is Merkle root (a data structure used to effectively summarize all transactions in a block)).

Claim 12: Tussy, Zhao and Ahroon teach the full node of claim 11, wherein generating the block of the blockchain further comprises:
determining, by the full node, a result to a hash function that is lower than a difficulty value, wherein the block header is an input to the hash function (Zhao, [0045] note The block header consists of three sets of metadata. The first is a set of data that references the hash value of the parent block. This set of metadata is used to connect the block with the previous block in the blockchain. The second set of metadata includes difficulty, timestamp, and number used once (" Nonce" for short), [0047] note Encrypting (for example, secure hash algorithm ("SHA" for short)) of each block header can generate a hash value. A block in the blockchain can be identified through this hash value correspondingly)).

Claim 13: Tussy, Zhao and Ahroon teach the full node of claim 10, wherein the image comparison data is consistent with the smart contract if the image comparison data fulfills one or more rules included in the smart contract (Tussy, [0278] note The blockchain ledger servers 1940 then run the matching algorithms to determine if the biometric information and/or template(s) stored in the block and the most recently collected biometric information and/or template(s) are deemed a match by the thresholds previously set in the matching algorithm; i.e. rules).

Claim 14: Tussy, Zhao and Ahroon teach the full node of claim 10, wherein prior to receiving the message comprising the update image data and the smart contract identifier, the method further comprises:
receiving first image data from a second user device, wherein the first image data is the stored image data (Tussy, [0278] note the comparison and matching may be completed on the blockchain ledger servers 1940. In this instance, biometric data obtained at the user device 1912 and/or biometric template(s) generated at the user device 1912 from the biometric data is encrypted and sent to the blockchain ledger servers 1940. Next, the public key and the private decryption key may be sent to the blockchain ledger servers 1940 to decrypt one or more previous blocks of the user's biometric information and/or template(s) as well as to decrypt the most recently sent biometric data and/or template(s)).

Claim 15: Tussy, Zhao and Ahroon teach the full node of claim 10, wherein the update image data and the stored image data include one or more of location data, color data, contour data, template data, model data, or appearance data (Tussy, [0274]-[0280] note template data).

Claim 16: Tussy, Zhao and Ahroon teach the full node of claim 10, wherein the method further comprises:
providing the stored image data and the update image data to one or more computer devices, wherein the one or more computer devices process the stored image data and the update image data, and determine the image comparison data (Tussy, [0278] note In addition to or as an alternative to the comparison and matching being done on the device 1912, the comparison and matching may be completed on the blockchain ledger servers 1940. In this instance, biometric data obtained at the user device 1912 and/or biometric template(s) generated at the user device 1912 from the biometric data is encrypted and sent to the blockchain ledger servers 1940. Next, the public key and the private decryption key may be sent to the blockchain ledger servers 1940 to decrypt one or more previous blocks of the user's biometric information and/or template(s) as well as to decrypt the most recently sent biometric data and/or template(s). The blockchain ledger servers 1940 then run the matching algorithms to determine if the biometric information and/or template(s) stored in the block and the most recently collected biometric information and/or template(s) are deemed a match); and
wherein the one or more computer devices process a portion of the stored image data or the update image data (Tussy, [0278] note The blockchain ledger servers 1940 then run the matching algorithms to determine if the biometric information and/or template(s) stored in the block and the most recently collected biometric information and/or template(s) are deemed a match by the thresholds previously set in the matching algorithm).

Claim 17: Tussy, Zhao and Ahroon teach the full node of claim 10, wherein the method further comprises:
providing the stored image data and the update image data to one or more computer devices, wherein the one or more computer devices process the stored image data and the update image data, and determine the image comparison data (Tussy, [0278] note In addition to or as an alternative to the comparison and matching being done on the device 1912, the comparison and matching may be completed on the blockchain ledger servers 1940. In this instance, biometric data obtained at the user device 1912 and/or biometric template(s) generated at the user device 1912 from the biometric data is encrypted and sent to the blockchain ledger servers 1940. Next, the public key and the private decryption key may be sent to the blockchain ledger servers 1940 to decrypt one or more previous blocks of the user's biometric information and/or template(s) as well as to decrypt the most recently sent biometric data and/or template(s). The blockchain ledger servers 1940 then run the matching algorithms to determine if the biometric information and/or template(s) stored in the block and the most recently collected biometric information and/or template(s) are deemed a match); and
wherein the one or more computer devices process the stored image data and the update image data using appearance based object recognition, model based object recognition, template based object recognition, part based object recognition, region based object recognition, or contour based object recognition (Zhao, [0058] note The blockchain processing component 101 may also be used for blockchain data synchronization, and realize the consistency of blockchain data in the blockchain network (such as P2P network)).

Claim 18: Tussy, Zhao and Ahroon teach the full node of claim 10, wherein the method further comprises:
(Tussy, [0278] note In addition to or as an alternative to the comparison and matching being done on the device 1912, the comparison and matching may be completed on the blockchain ledger servers 1940. In this instance, biometric data obtained at the user device 1912 and/or biometric template(s) generated at the user device 1912 from the biometric data is encrypted and sent to the blockchain ledger servers 1940. Next, the public key and the private decryption key may be sent to the blockchain ledger servers 1940 to decrypt one or more previous blocks of the user's biometric information and/or template(s) as well as to decrypt the most recently sent biometric data and/or template(s). The blockchain ledger servers 1940 then run the matching algorithms to determine if the biometric information and/or template(s) stored in the block and the most recently collected biometric information and/or template(s) are deemed a match); and
wherein the one or more computer devices further includes a leader computer device, wherein the leader computer device validates and synchronizes the image comparison data among the one or more computer devices, and transmits the image comparison data to the full node (Zhao, [0058] note The blockchain processing component 101 may also be used for blockchain data synchronization, and realize the consistency of blockchain data in the blockchain network (such as P2P network)).
 
Claim 19: Tussy teaches method comprising:
receiving, by a full node storing a blockchain, an asset request message comprising an asset type and a first user identifier from a first user device (Tussy, [0278] note the comparison and matching may be completed on the blockchain ledger servers 1940. In this instance, biometric data obtained at the user device 1912 and/or biometric template(s) generated at the user device 1912 from the biometric data is encrypted and sent to the blockchain ledger servers 1940. Next, the public key and the private decryption key may be sent to the blockchain ledger servers 1940 to decrypt one or more previous blocks of the user's biometric information and/or template(s) as well as to decrypt the most recently sent biometric data and/or template(s));
determining, by the full node, an entry in the blockchain associated with the asset type, wherein the entry includes at least a second user identifier (Tussy, [0278] note The blockchain ledger servers 1940 then run the matching algorithms to determine if the biometric information and/or template(s) stored in the block and the most recently collected biometric information and/or template(s) are deemed a match by the thresholds previously set in the matching algorithm);
receiving, by the full node from the second user device, an contract response message indicating whether or not to create a smart contract; if the contract response message requests the creaton of the smart contract, generating, by the full node, the smart contract including at least the first user identifier, the second user identifier, the asset type, and a smart contract identifier (Tussy, [0278] note The blockchain ledger servers 1940 then run the matching algorithms to determine if the biometric information and/or template(s) stored in the block and the most recently collected biometric information and/or template(s) are deemed a match by the thresholds previously set in the matching algorithm);
generating, by the full node, a new entry for a block of the blockchain, comprising at least the smart contract; generating, by the full node, the block of the blockchain; transmitting, by the full node, the block to a plurality of full nodes, wherein the plurality of full nodes respectively verify the block; storing, by the full node, the block on the blockchain; and transmitting, by the full node, an indication of whether or not the block was stored on the blockchain to the first user device and the second user device (Tussy, [0277] note The block may be added to the blockchain 1940 where it is stored. If the user attempts to open the application again, or provides the public key or a unique user identifier that corresponds to the public key for the block into another application. Then the user is again presented with the biometric data capture interface through which the user again presents his/her biometric data to the sensor 1619 or camera 1914. The captured biometric data may again optionally be converted to a biometric template on the device 1912. Next, the user's previous block is requested from the blockchain 1940 and is downloaded to the smart device 1912 where a private key may be kept in the application to decrypt the block. The data and/or biometric template(s) from the block can now be compared to the recently captured biometric data and/or biometric template(s)).
Tussy does not explicitly teach transmitting, by the full node to a second user device associated with the second user identifier, a contract request message comprising the asset type and the first user identifier; and the smart contract containing a schedule of recording update image data of a physical good to monitor a condition of the physical good to the blockchain.
However, Zhao teaches transmitting, by the full node to a second user device associated with the second user identifier, a contract request message comprising the asset type and the first user identifier; Zhao, [0050] note A smart contract is a piece of executable code stored in a blockchain (or a blockchain node in the blockchain), [0063] note an ID number of the smart contract is generated (to protect the information of the storage node), so that when the conditions of the smart contract are met and the smart contract is triggered, the smart contract can be obtained by retrieving through the ID number and executed, [0071] note in the blockchain A corresponding smart contract ID number is allocated for the first smart contract SC1, [0056] note the blockchain processing component 101 is configured to broadcast the successfully verified transaction, package the transaction into a block through a consensus mechanism, and link the block to the global blockchain and broadcast the linkage to all nodes in the network).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the application to combine the blockchain of Tussy with the smart contract store in a blockchain of Zhao according to known methods (i.e. storing a smart contract in a blockchain). Motivation for doing so is (Zhao, [0038]).
Tussy and Zhao do not explicitly teach the smart contract containing a schedule of recording update image data of a physical good to monitor a condition of the physical good to the blockchain.
However, Ahroon teaches this (Ahroon, [Fig. 2], [0013] note Block 230, the documentation from block 220 is received into a memory. In some embodiments this is performed by taking digital pictures and uploading them into a memory through a website… Block 240, the documentation received from block 220 is time stamp with the date and time that the documentation is received into memory. In block 240, a query is posed as to whether there has been a significant lapse of time from the last time the process received documents from this particular user/rentee. If there has not been a significant lapse of time then the process may jump back to block 230 where the process may receive more documentation such as a second documentation. Usually a significant lapse of time for a rental property will be at least three month, but any period of time may be used based on the specific circumstances… the process could be set up to automatically compare documents or the document comparison may be invoked manually, [0014] note the images are compared. In some embodiments, this is performed digitally using a pixel scanner, [0017] note an example including a rental car; i.e. a physical good).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the application to combine the blockchain based image comparison and smart contract of Tussy and Zhao with the property condition determination based on image comparisons of Ahroon according to known methods (i.e. determining a condition of a property using blockchain based image comparisons). Motivation for doing so is that this provides a standardized system to substantively compare the condition of items before a rental to the condition of items after a rental (Ahroon, [0005]).

Claim 20: Tussy, Zhao and Ahroon teach the method of claim 19, wherein the new entry for the block of the blockchain further includes image data associated with the asset type, wherein the image data originated from the second user device (Tussy, [0278] note The blockchain ledger servers 1940 then run the matching algorithms to determine if the biometric information and/or template(s) stored in the block and the most recently collected biometric information and/or template(s) are deemed a match by the thresholds previously set in the matching algorithm).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Giuseppi Giuliani whose telephone number is (571)270-7128. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIUSEPPI GIULIANI/Primary Examiner, Art Unit 2165